Exhibit 10.8

[g79581kb01i001.gif]

NEENAH PAPER

SEVERANCE PAY PLAN

Effective December 1, 2004, as amended February 28, 2007


--------------------------------------------------------------------------------


NEENAH PAPER SEVERANCE PAY PLAN

TABLE OF CONTENTS

 

 

Page

 

 

 

ARTICLE I                    NAME, PURPOSE AND EFFECTIVE DATE OF PLAN

 

1

1.1           Establishment of the Plan

 

1

1.2           Background

 

1

1.3           Type of Plan

 

1

1.4           Purpose of the Plan

 

1

1.5           Effective Date

 

1

 

 

 

ARTICLE II                  DEFINITIONS AND CONSTRUCTION

 

1

Definitions

 

1

2.1           Affiliate

 

1

2.2           Base Salary

 

2

2.3           Board

 

2

2.4           Cause

 

2

2.5           Change of Control

 

2

2.6           COBRA

 

4

2.7           Code

 

4

2.8           Company

 

4

2.9           Department Director

 

4

2.10         Effective Date

 

4

2.11         Eligible Employee

 

4

2.12         Employee

 

4

2.13         Employer

 

4

2.14         ERISA

 

4

2.15         Group Termination

 

4

2.16         Officer

 

5

2.17         Participant

 

5

2.18         Participating Employer

 

5

2.19         Plan

 

5

2.20         Plan Administrative Committee

 

5

2.21         Plan Administrator

 

5

2.22         Plan Year

 

5

2.23         Severance Pay

 

5

2.24         Termination Date

 

5

2.25         Years of Service

 

5

Construction

 

5

 

 

 

ARTICLE III                 ELIGIBILITY AND PARTICIPATION

 

6

3.1           Participation

 

6

3.2           Eligibility for Severance Pay

 

6

 

i


--------------------------------------------------------------------------------


 

3.3           Duration

 

6

3.4           Severance Agreement and Release

 

6

 

 

 

ARTICLE IV                 SEVERANCE BENEFITS

 

7

4.1           Severance Pay

 

7

4.2           Funding

 

9

4.3           Withholding

 

9

 

 

 

ARTICLE V                  PLAN ADMINISTRATIVE COMMITTEE

 

9

5.1           Plan Administrative Committee

 

9

5.2           Membership

 

9

5.3           Powers

 

10

5.4           Organization and Procedures

 

10

5.5           Rules and Decisions

 

10

5.6           Authorization of Payments

 

10

5.7           Books and Records

 

10

5.8           Claims Procedures

 

11

5.9           Plan Administrative Committee Discretion

 

12

5.10         Plan Amendments

 

12

5.11         Delegation of Duties

 

13

5.12         Plan Administrator

 

13

 

 

 

ARTICLE VI                 LIMITATIONS AND LIABILITIES

 

13

6.1           No Guarantee of Employment

 

13

6.2           Nonalienation

 

13

6.3           Applicable Law

 

13

6.4           Notice

 

14

6.5           Service of Process

 

14

6.6           No Guarantee of Tax Consequences

 

14

6.7           Limitation of Liability

 

14

6.8           Indemnification of the Plan Administrative Committee

 

14

 

 

 

APPENDIX A PARTICIPATING EMPLOYERS

 

i

 

ii


--------------------------------------------------------------------------------


NEENAH PAPER SEVERANCE PAY PLAN

ARTICLE I

NAME, PURPOSE AND EFFECTIVE DATE OF PLAN

1.1           Establishment of the Plan.  Neenah Paper, Inc. (the “Company”)
hereby establishes a severance plan for its Eligible Employees, to be known as
the Neenah Paper Severance Pay Plan (the “Plan”), as set forth in this document.

1.2           Background.  Effective as of November 30, 2004 (the “Distribution
Date”), a spin-off of the Company, then a subsidiary of Kimberly-Clark
Corporation (“KC”), was effectuated by the distribution of Company shares to
Kimberly-Clark Corporation’s shareholders.  In connection with the spin-off
transaction, the Company agreed to establish a severance plan similar to the
Kimberly-Clark Corporation Severance Pay Plan (the “KC Plan”) for the benefit of
employees who were hired by the Company.

1.3           Type of Plan.  The Plan is intended to qualify as an employee
welfare benefit plan within the meaning of Section 3(1) of the Employee
Retirement Income Security Act of 1974, as amended, and is to be interpreted in
a manner consistent with the requirements of that section.

1.4           Purpose of the Plan.  The purpose of the Plan is to provide
temporary income replacement to Eligible Employees who are involuntarily
terminated by the Company.

1.5           Termination of Plan.  THE PLAN MAY BE AMENDED, DISCONTINUED OR
TERMINATED AT ANY TIME, FOR ANY REASON IN THE SOLE DISCRETION OF THE BOARD.

1.6           Effective Date.  The effective date of the Plan is December 1,
2004 and has been amended as of February 28, 2007.

ARTICLE II

DEFINITIONS AND CONSTRUCTION

Definitions.  When the following words and phrases appear in this Plan, they
shall have the respective meanings set forth below unless the context clearly
indicates otherwise:

2.1           Affiliate.  The Company and any company, person or organization
which, on the date of determination, (A) is a member of a controlled group of
corporations (as defined in Code section 414(b)) which includes the Company; (B)
is a trade or business (whether or not


--------------------------------------------------------------------------------


incorporated) which controls, is controlled by or is under common control with
(within the meaning of Code section 414(c)) the Company; (C) is a member of an
affiliated service group (as defined in Code section 414(m)) which includes the
Company; or (D) is otherwise required to be aggregated with the Company pursuant
to Code section 414(o) and regulations promulgated thereunder.

2.2           Base Salary.  The base salary of an Eligible Employee at his or
her stated hourly, weekly, monthly or annual rate on his Termination Date.  Base
Salary does not include overtime pay or other remuneration.  The method of
determining an Eligible Employee’s Base Salary shall be determined by the Plan
Administrative Committee in the event of any question related to Base Salary.

2.3           Board.  The Board of Directors of the Company.

2.4           Cause.  Any of the following:

(A)          Willful failure to perform his duties and responsibilities;

(B)           Embezzlement, fraud, or misappropriation against or with respect
to the Company, its subsidiaries and/or their assets;

(C)           Conviction of a felony charge or a plea of guilty or nolo
contendre to a felony charge;

(D)          Use of alcohol and/or drugs (whether prescription or
nonprescription) which impairs the Participant’s ability to perform his duties
and responsibilities;

(E)           Unlawful trading in the securities of any corporation (including
the Company) based on information gained as a result of the Participant’s
performance of services for the Company;

(F)           Violation of any of the corporate policies, work rules or
standards of the Company, including but not limited to the Code of Conduct,
sexual harassment policy and insider trading policy, or violation of any
applicable statute, regulation, or rule, or provision of any applicable code of
professional ethics; or

(G)           Willful disclosure to unauthorized persons of confidential
information or trade secrets of the Company.

2.5           Change of Control.  Any of the following events:

(A)          Acquisition of Substantial Percentage.  The acquisition by any
Person of Beneficial Ownership of thirty percent (30%) or more of the combined
voting power of the then outstanding voting securities of the Company entitled
to vote generally in the election of Directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this Section, the
following acquisitions shall not constitute a Change in Control:  (i) any
acquisition by a Person who on the Effective Date is the Beneficial Owner of
thirty percent (30%)

2


--------------------------------------------------------------------------------


or more of the Outstanding Company Voting Securities, (ii) any acquisition
directly from the Company, including without limitation, a public offering of
securities, (iii) any acquisition by the Company, (iv) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any of its Affiliates, or (v) any acquisition by any corporation pursuant to
a transaction which complies with subparagraphs (i), (ii), and (iii) of Section
2.5(C) hereof;

(B)           Change in Majority of Board Members.  During any period of two
consecutive years, individuals who at the beginning of such period constitute
the Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board, provided that any individual becoming a Director whose
election, or nomination for election by the Company’s shareholders, was approved
by a vote of at least a majority of the Directors then comprising the Incumbent
Board shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election or removal of the Directors of the
Company or other actual or threatened solicitation of proxies of consents by or
on behalf of a Person other than the Board;

(C)           Reorganization, Merger or Consolidation.  Consummation of a
reorganization, merger, or consolidation to which the Company is a party or a
sale or other disposition of all or substantially all of the assets of the
Company (a “Business Combination”), in each case unless, following such Business
Combination: (i) all or substantially all of the individuals and entities who
were the Beneficial Owners of Outstanding Company Voting Securities immediately
prior to such Business Combination beneficially own, directly or indirectly,
more than sixty percent (60%) of the combined voting power of the outstanding
voting securities entitled to vote generally in the election of Directors of the
Company resulting from the Business Combination (including, without limitation,
a corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
Affiliates) (the “Successor Entity”) in substantially the same proportions as
their ownership immediately prior to such Business Combination of the
Outstanding Company Voting Securities; and (ii) no Person (excluding any
Successor Entity or any employee benefit plan, or related trust, of the Company
or such Successor Entity) beneficially owns, directly or indirectly, thirty
percent (30%) or more of the combined voting power of the then outstanding
voting securities of the Successor Entity, except to the extent that such
ownership existed prior to the Business Combination; and (iii) at least a
majority of the members of the board of directors of the Successor Entity were
members of the Incumbent Board (including persons deemed to be members of the
Incumbent Board by reason of the proviso to paragraph (b) of this Section) at
the time of the execution of the initial Participation Agreement or of the
action of the Board providing for such Business Combination; or

3


--------------------------------------------------------------------------------


(D)          Liquidation or Dissolution.  Approval by the shareholders of the
Company of a complete liquidation or dissolution of the Company.

2.6           COBRA.  The Consolidated Omnibus Budget Reconciliation Act of
1985, as amended from time to time, and as construed and interpreted by valid
regulations or rulings issued thereunder.

2.7           Code.  The Internal Revenue Code of 1986, as amended from time to
time, and as construed and interpreted by valid regulations or rulings issued
thereunder.

2.8           Company.  Neenah Paper, Inc., a Delaware Company.

2.9           Department Director.  An Eligible Employee of the Company who is
employed in a position that bears the title of Director of a department of the
Company.

2.10         Effective Date.  December 1, 2004, or with respect to a particular
Affiliate, such later date as of which the Plan Administrative Committee deems
such Affiliate to be a Participating Employer in the Plan.

2.11         Eligible Employee.  Each salaried Employee on the regular U.S.
payroll of a Participating Employer.  For purposes of this subsection, “on the
regular payroll of a Participating Employer” shall mean paid through the payroll
department of such Employer, and shall exclude (i) employees classified or
reclassified by an Employer as intermittent or temporary, and (ii) persons
classified by an Employer as independent contractors, regardless of how such
employees may be classified or reclassified by any federal, state, or local,
domestic or foreign, governmental agency or instrumentality thereof, or court.

2.12         Employee.  A common law employee of a Participating Employer, as
reflected on the Employer’s payroll records.

2.13         Employer.  The Company and each Affiliate that the Plan
Administrative Committee shall from time to time designate as a Participating
Employer for purposes of the Plan.  Appendix A hereto sets forth a list of
Participating Employers and may be amended from time to time by the Plan
Administrative Committee without Board action or approval.

2.14         ERISA.  The Employee Retirement Income Security Act of 1974, as
amended from time to time, and as construed and interpreted by valid regulations
or rulings issued thereunder.

2.15         Group Termination.  The termination of employment of Employees in
the event of the following circumstances:

(A)          any separation or reorganization of the Company including, but not
limited to, a sale, spin-off or shutdown of a portion of the Company, including
but not limited to a sale of assets, sale of a subsidiary or division, spin-off
of stock, or a shutdown of a portion of a mill or other location,

4


--------------------------------------------------------------------------------


(B)           The outsourcing of an Employee to a company other than an
Employer, in which such Employee resumes an equivalent position or job as he or
she had with the Employer.

2.16         Officer.  An Eligible Employee who holds a position in the Company
of Chief Executive Officer, President, Chief Financial Officer, General Counsel,
Executive Vice President or Vice President.

2.17         Participant.  An Eligible Employee who is eligible to receive
Severance Pay pursuant to Article III.

2.18         Participating Employer.  An Affiliate that has been approved by the
Plan Administrative Committee as an Employer participating in the Plan. 
Appendix A hereto sets forth a list of Participating Employers and may be
amended from time to time by the Plan Administrative Committee without Board
action or approval.

2.19         Plan.  Neenah Paper Severance Pay Plan.

2.20         Plan Administrative Committee.  The committee appointed by the
Board to administer the Plan as provided in Article V.

2.21         Plan Administrator.  The Company as designated in Section 5.12.

2.22         Plan Year.  The short period beginning on December 1, 2004, and
ending on December 31, 2004; and thereafter, each twelve calendar month period
beginning on January 1 and ending on the following December 31.

2.23         Severance Pay.  Payment made to a Participant pursuant to Article
IV hereof.

2.24         Termination Date.  The date on which an Employee ceases to be a
common law employee of a Participating Employer for any reason, including a
voluntary quit, layoff, involuntary termination, retirement or death.

2.25         Years of Service.  An Employee shall be credited with a Year of
Service for each year commencing with the Employee’s date of hire or adjusted
date of hire, as applicable, as maintained by the payroll department of such
Participating Employer until the Employee’s Termination Date, rounded to the
nearest whole year of service.  As of the Effective Date, all Years of Service
recognized by Kimberly-Clark Corporation for service with it, any of its
subsidiaries and predecessors shall be counted as Years of Service under this
Plan.  For purposes of this Plan, any fractional year equal to or in excess of
six (6) months shall be rounded up to a full year.

Construction.  Where appearing in the Plan the masculine shall include the
feminine and the plural shall include the singular, unless the context clearly
indicates otherwise.  The words “hereof,” “herein,” “hereunder” and other
similar compounds of the word “here” shall mean and refer to the entire Plan and
not to any particular Section or subsection.

5


--------------------------------------------------------------------------------


ARTICLE III

ELIGIBILITY AND PARTICIPATION

3.1           Participation.  An Eligible Employee shall become a Participant in
the Plan as follows:

(A)          Grandfathered Employees:  Each Eligible Employee who is employed by
a Participating Employer on the Effective Date shall become a Participant in the
Plan as of the Effective Date; and

(B)           Hires After Effective Date:  Each Eligible Employee who is hired
after the Effective Date of the Plan shall become a Participant in the Plan on
the first day he is actively employed or reemployed, as applicable, by a
Participating Employer, after his timely execution of a noncompete agreement, in
a form acceptable to the Plan Administrative Committee.

3.2           Eligibility for Severance Pay.  Each Participant whose employment
is involuntarily terminated by a Participating Employer shall receive Severance
Pay; provided, however, that Severance Pay shall not be paid to any Participant
who:

(A)          is terminated for Cause;

(B)           is terminated during a period in which such Participant is not
actively at work (i.e., has been on leave of absence, disability or workers’
compensation) for more than 25 weeks, except to the extent otherwise required by
law;

(C)           voluntarily quits or retires;

(D)          dies;

(E)           is terminated as part of a Group Termination; or

(F)           is offered employment on similar terms and conditions by another
Participating Employer.

The Plan Administrative Committee shall have the sole discretion to determine
whether a termination is voluntary or involuntary and whether a Participant’s
termination is for Cause.

3.3           Duration.  A Participant remains a Participant under the Plan
until the earliest of:

(A)          the date the Participant is no longer an Eligible Employee;

(B)           the Participant’s Termination Date; or

(C)           the date the Plan terminates.

3.4           Severance Agreement and Release.  No Participant shall be entitled
to receive Severance Pay hereunder unless such Participant executes a Severance
Agreement and Release in a

6


--------------------------------------------------------------------------------


form acceptable to the Plan Administrative Committee no later than the end of
the period specified in the Severance Agreement and Release and such Participant
does not revoke such Severance Agreement and Release in writing within the seven
(7) day period following the date on which it is executed.

ARTICLE IV

SEVERANCE BENEFITS

4.1           Severance Pay.  A Participant’s Severance Pay shall be determined
as follows:

(A)          Amount of Severance Pay.  The amount of severance payable to
Officers, Directors and all other salaried Employees prior to a Change of
Control of the Company is specified in the chart below:

Title of Employee

 

Severance Pay

 

Officers

 

1 year of Base Salary

 

 

 

 

 

Department Directors

 

One week’s Base Salary per Year of Service
Minimum: 4 weeks
Maximum: 26 weeks

 

 

 

 

 

All Other Salaried Employees

 

One week’s Base Salary per Year of Service
Minimum: 4 weeks
Maximum: 26 weeks

 

 

(B)           Change of Control Severance Pay.  In the event an Employee is
involuntarily terminated by the Company within the 24-month period immediately
following the date of a Change of Control of the Company, then the amount of
severance payable to Officers, Directors and all other salaried Employees is
specified in the chart below.

7


--------------------------------------------------------------------------------


 

Title of Employee

 

Change in Control Severance
 Pay

 

Officers

 

2 years of Base Salary (unless
 covered by Executive Severance
Plan; if so covered, then zero
 is payable under this Plan)

 

 

 

 

 

Department Directors

 

1 year of Base Salary

 

 

 

 

 

All Other Salaried Employees

 

One week’s Base Salary per Year
 of Service



 

 

 

Minimum: 4 weeks

 

 

 

Maximum: 26 weeks

 

 

(C)           Notwithstanding the foregoing:

(1)           Rehires and Second Terminations.  A Participant who has received
Severance Pay under the Plan and is rehired and subsequently terminated shall
receive Severance Pay reduced by the Years of Service previously used in
determining such Participant’s Severance Pay under this Plan, or any other
severance paid by the Company or its Affiliates.

(2)           Voluntary Early Retirement Program Benefit.  A Participant who
retires under a voluntary early retirement program specified under the
applicable provisions of the Neenah Paper Pension Plan for one or more specific
Employer locations shall receive severance pay in accordance with the terms
approved by the Chief Executive Officer of the Company for such program, if
any.  Such Participant shall not be eligible to receive Severance Pay under any
other provision of this Plan, and nothing herein shall be construed to entitle
such Participant to Severance Pay under this Plan.

(3)           Minimum Severance Pay.  The minimum requirement of four (4) weeks
Base Salary as Severance Pay, referenced in both subsections (A) and (B) above,
shall apply only if the Participant has completed one (1) Year of Service and,
therefore, would otherwise be eligible for one (1) week of Base Salary as
Severance Pay.

(D)          Form and Timing of Payment of Severance Pay.  Severance Pay shall
be paid as a lump sum cash payment made as soon as practicable following a

8


--------------------------------------------------------------------------------


Participant’s Termination Date, but no more than 90 days thereafter. 
Notwithstanding the foregoing, if a Participant is a key employee, as defined in
Code Section 416(i) (without regard to paragraph (5) thereof), Severance Pay
shall not be paid earlier than the date six (6) months after the Participant’s
date of separation from service with all Affiliates.

(E)           Offsets to Severance Pay.

(1)           The Severance Pay determined pursuant to subsection 4.1(A) above
will be offset by any amount paid to a Participant (but only to an amount not
less than zero) pursuant to the Worker Adjustment and Retraining Notification
Act (“WARN”), or any similar state law, in lieu of notice thereunder.

(2)           If, at the time Severance Pay is to be made hereunder, a
Participant is indebted or obligated to an Employer or any affiliate, then such
Severance Pay may, at the discretion of the Plan Administrative Committee, be
reduced by the amount of such indebtedness or obligation to the extent allowable
under applicable federal or state law; provided that an election not to offset
shall not constitute a waiver of its claim of such indebtedness or obligation,
in accordance with applicable law.

(3)           Notwithstanding any provision in the Plan to the contrary,
Severance Pay shall be reduced by the amount of any other severance payments
made by a Participating Employer.

4.2           Funding.  Benefits shall be paid from the general assets of the
Company.

4.3           Withholding.  A Participant shall be responsible for payment of
any Federal, Social Security, state or local taxes on Severance Pay under the
Plan.  The Employer shall deduct from Severance Pay any Federal, Social
Security, state or local taxes which are subject to withholding, as determined
by the Employer.

ARTICLE V

PLAN ADMINISTRATIVE COMMITTEE

5.1           Plan Administrative Committee.  The Company may designate one or
more persons to serve on the Plan Administrative Committee to carry out its
fiduciary responsibility and authority under the Plan and its duties as the plan
administrator.

5.2           Membership.

(A)          The Plan Administrative Committee shall consist of at least three
(3) persons who shall be appointed by and serve at the pleasure of the Board.

9


--------------------------------------------------------------------------------


(B)           The Board shall have the right to remove any member of the Plan
Administrative Committee at any time.  A member may resign at any time by
written resignation to the Board.  If a vacancy in the Plan Administrative
Committee should occur, a successor may be appointed by the Board.

5.3           Powers.  The Plan Administrative Committee shall have all such
powers as may be necessary to discharge its duties hereunder, including, but not
by way of limitation, the power to construe or interpret the Plan, to determine
all questions of eligibility hereunder, and to perform such other duties as may
from time to time be delegated to it by the Board.  The Plan Administrative
Committee may prescribe such forms and systems and adopt such rules and methods
and tables as it deems advisable.  It may engage such agents, attorneys,
accountants, actuaries, medical advisors, or clerical assistants (none of whom
need be members of the Plan Administrative Committee) as it deems necessary for
the effective exercise of its duties, and may delegate to such agents any power
and duties both ministerial and discretionary, as it may deem necessary and
appropriate.  The compensation of such agents who are not full-time employees of
an Employer shall be fixed by the Plan Administrative Committee within limits
set by the Board and shall be paid by the Company.

5.4           Organization and Procedures.  The Plan Administrative Committee
shall elect one of its members as chairman.  Its members shall serve as such
without compensation.  Plan Administrative Committee expenses shall be paid by
the Company.  A majority of the Plan Administrative Committee members shall
constitute a quorum.  The Plan Administrative  Committee may take any action
upon a majority vote at any meeting at which a quorum is present, and may take
any action without a meeting upon the unanimous written consent of all members. 
All action by the Plan Administrative Committee shall be evidenced by a
certificate signed by a member of the Plan Administrative Committee.  The Plan
Administrative Committee shall appoint a secretary to the Plan Administrative
Committee who need not be a member of the Plan Administrative Committee, and all
acts and determinations of the Plan Administrative Committee shall be recorded
by the secretary, or under his supervision.  All such records, together with
such other documents as may be necessary for the administration of the Plan,
shall be preserved in the custody of the secretary.

5.5           Rules and Decisions.  All rules and decisions of the Plan
Administrative Committee shall be uniformly and consistently applied to all
Eligible Employees and Participants under this Plan in similar circumstances and
shall be conclusive and binding upon all persons affected by them.

5.6           Authorization of Payments.  Subject to the provisions hereof, it
shall be the duty of the Plan Administrative Committee to furnish the Company
with all facts and directions necessary or pertinent to the proper disbursement
of Severance Pay.

5.7           Books and Records.  The records of the Employers shall be
conclusive evidence as to all information contained therein with respect to the
basis for participation in the Plan and for the calculation of Severance Pay. 
The Plan Administrative Committee shall keep all individual and group records
relating to Participants and all other records necessary for

10


--------------------------------------------------------------------------------


the proper operation of the Plan.  Such records shall be made available to the
Employers and to each Participant for examination during normal business hours
except that a Participant shall examine only such records as pertain exclusively
to the examining Participant and the Plan.  The Plan Administrative Committee
shall prepare and shall file as required by law or regulation all reports,
forms, documents and other items required by ERISA, the Code and every other
relevant statute, each as amended, and all regulations thereunder and shall
retain appropriate records thereof.

5.8           Claims Procedures.

(A)          Authorized Representative.  A Participant or beneficiary under the
Plan may name an authorized representative to act on his or her behalf under the
claims procedures of the Plan, by providing written documentation of such
authorization in such form as is acceptable to the Plan Administrative
Committee.

(B)           Procedure for Making Initial Claims.  Claims for benefits under
the Plan may be made by submitting forms to the Plan Administrative Committee
pursuant to procedures established by the Plan Administrative Committee from
time to time.

(C)           Review of Claims for Benefits.

(1)           Determination Regarding Initial Claims.  If a claim for Plan
benefits is denied, the Plan Administrative Committee shall provide a written
notice within 90 days to the claimant that contains (i) specific reasons for the
denial, (ii) specific references to Plan provisions on which the Plan
Administrative Committee based its denial, (iii) a description of any additional
material or information necessary for the claimant to perfect the claim and an
explanation of why such material or information is necessary and (iv) a
description of the Plan’s review procedures and time limits applicable to such
procedures, including a statement of the claimant’s right to bring a civil
action under section 502(a) of ERISA following an adverse benefit determination
on review.

The notice shall also contain a statement that the claimant may (i) request a
review upon written application to the Plan Administrative Committee within 60
days, (ii) submit written comments, documents, records and other information
relating to the claim, and (iii) request copies of all documents, records, and
other information relevant to the claimant’s claim.  If a claim is denied
because of incomplete information, the notice shall also indicate what
additional information is required.

If additional time is required to make a decision on the claim, the Plan
Administrative Committee shall notify the claimant of the delay within the
original 90 day period.  This notice will also indicate the special
circumstances requiring the extension and the date by which a decision is

11


--------------------------------------------------------------------------------


expected.  This extension period may not exceed 90 days beyond the end of the
first 90-day period.

(2)           Appeals.  The claimant may appeal a denied claim by submitting a
written request for an appeal review to the Plan Administrative Committee.  The
appeal request must, however, be made within 60 days after the claimant’s
receipt of notice of the denial of the claim.  Pertinent documents may be
reviewed in preparing an appeal, and issues and comments may be submitted in
writing.  The claimant shall be provided, upon request and free of charge,
reasonable access to, and copies of, all documents, records and other
information relevant to the claimant’s claim for benefits (as determined under
applicable regulations).  An appeal shall be given a complete review by the Plan
Administrative Committee, taking into account all comments, documents, records
and other information submitted by the claimant without regard to whether such
information was submitted or considered in the initial benefit determination.

The Plan Administrative Committee shall review an appeal of a denied claim no
later than the date of the next Plan Administrative Committee meeting
immediately following such request for review, unless the request for review is
filed within 30 days preceding the date of such meeting.  In such case, a
benefit determination may be made by no later than the date of the second
meeting following the Plan Administrative Committee’s receipt of a request for
review.  If special circumstances require a further extension of time for
processing, a benefit determination shall be rendered no later than the third
meeting of the Plan Administrative Committee following the Plan Administrative
Committee’s receipt of the request for review.  If such an extension of time for
review is required because of special circumstances, the Plan Administrative
Committee shall provide the claimant with written notice of the extension,
describing the special circumstances and the date as of which the benefit
determination will be made, prior to the commencement of the extension.  The
Plan Administrative Committee shall notify the claimant of the benefit
determination as soon as possible, but not later than 5 days after the benefit
determination is made.

5.9           Plan Administrative Committee Discretion.  Any action on matters
within the authority and discretion of the Plan Administrative Committee,
including but not limited to, the amount of Severance Pay conferred upon a
Participant, shall be final and conclusive as to all Eligible Employees and
other persons claiming rights under the Plan.  The Plan Administrative Committee
shall exercise all of the powers, duties and responsibilities set forth
hereunder in its sole discretion.  Notwithstanding anything in this Plan to the
contrary, the Plan Administrative Committee shall decide, in its sole
discretion, whether Severance Pay shall be payable to any Participant under this
Plan.

5.10         Plan Amendments.  The Board may from time to time modify, alter,
amend or terminate the Plan.  Any action taken by the Board shall be made by or
pursuant to a resolution

12


--------------------------------------------------------------------------------


duly adopted by the Board and shall be evidenced by such resolution or by a
written instrument executed by such persons as the Board shall authorize for
that purpose.

The Board also shall have the right to make any amendment retroactively which is
necessary to bring the Plan into conformity with the Code or which is otherwise
permitted by applicable law.  Any such amendment will be binding and effective
for the Employer.

5.11         Delegation of Duties.  This Plan is sponsored by the Company.  The
Plan Administrative Committee reserves the right to delegate any and all
nonfiduciary administrative duties to one or more individuals or organizations. 
Any reference herein to any other entity or person, other than the Plan
Administrative Committee or any of its members, which is performing nonfiduciary
administrative services shall also include any other third party
administrators.  The responsibilities of any third party administrator may be
governed, in part, by a separate administrative services contract.

5.12         Plan Administrator.  The Company shall be the “plan administrator”
as described in ERISA, but specific duties have been delegated to the Plan
Administrative Committee as specified hereunder.   The Plan Administrative
Committee and the Plan Administrator shall be named fiduciaries of the Plan.

ARTICLE VI

LIMITATIONS AND LIABILITIES

6.1           No Guarantee of Employment.  Nothing contained in this Plan shall
be construed as a contract of employment between an Employer and a Participant,
or as a right of any Participant to be continued in the employment of his
Employer, or as a limitation of the right of an Employer to discharge any
Participant with or without Cause.  Nor shall anything contained in this Plan
affect the eligibility requirements under any other plans maintained by the
Employer, nor give any person a right to coverage under any other Plan.

6.2           Nonalienation.  Except as otherwise provided herein, no right or
interest of any Participant in the Plan shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
charge, attachment, garnishment, execution, levy, bankruptcy, or any other
disposition of any kind, either voluntary or involuntary, prior to actual
receipt of payment by the person entitled to such right or interest under the
provisions hereof, and any such disposition or attempted disposition shall be
void.

6.3           Applicable Law.  This Plan is construed under, to the extent not
preempted by Federal law, enforced in accordance with and governed by, the laws
of the State of Wisconsin.  If any provision of this Plan is found to be
invalid, such provision shall be deemed modified to comply with applicable law
and the remaining terms and provisions of this Plan will remain in full force
and effect.

13


--------------------------------------------------------------------------------


6.4           Notice.  Any notice given hereunder is sufficient if given to the
Employee by the Employer, or if mailed to the Employee to the last known address
of the Employee as such address appears on the records of the Employer.

6.5           Service of Process.  The Company shall be the designated recipient
of service of process with respect to legal actions regarding the Plan.

6.6           No Guarantee of Tax Consequences.  The Employer makes no
commitment or guarantee that any amounts paid to or for the benefit of a
Participant under this Plan will be excludable from the Participant’s gross
income for Federal, Social Security, or state or local income tax purposes, or
that any other Federal, Social Security, or state or local income tax treatment
will apply to or be available to any Participant.  It shall be the obligation of
each Participant to determine whether each payment under this Plan is excludable
from the Participant’s gross income for Federal, Social Security, and state or
local income tax purposes, and to notify the Plan Administrator if the
Participant has reason to believe that any such payment is not so excludable.

6.7           Limitation of Liability.  Neither the Employer, the Plan
Administrator, nor the Plan Administrative Committee shall be liable for any act
or failure to act which is made in good faith pursuant to the provisions of the
Plan, except to the extent required by applicable law.  It is expressly
understood and agreed by each Eligible Employee who becomes a Participant that,
except for its or their willful misconduct or gross neglect, neither the
Employer, the Plan Administrator nor the Plan Administrative Committee shall be
subject to any legal liability to any Participant, for any cause or reason
whatsoever, in connection with this Plan, and each such Participant hereby
releases the Employer, its officers and agents, and the Plan Administrator, and
its agents, and the Plan Administrative Committee, from any and all liability or
obligation except as provided in this paragraph.

6.8           Indemnification of the Plan Administrative Committee.  The
Employer shall indemnify the Plan Administrative Committee and each of its
members and hold them harmless from the consequences of their acts or conduct in
their official capacity, including payment for all reasonable legal expenses and
court costs, except to the extent that such consequences are the result of their
own willful misconduct or breach of good faith.

IN WITNESS WHEREOF, the Company has caused this Plan to be executed by its duly
authorized officer.

NEENAH PAPER, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Date:

 

 

14


--------------------------------------------------------------------------------


APPENDIX A
PARTICIPATING EMPLOYERS

Employers

 

Participating Units

 

Effective Date of Participation

Neenah Paper, Inc.

 

All salaried employees*

 

December 1, 2004

Neenah Paper Sales, Inc.

 

All salaried employees*

 

December 1, 2004

Neenah Paper Michigan, Inc.

 

All salaried employees*

 

December 1, 2004

 

--------------------------------------------------------------------------------

*including those on temporary assignment at other employers or in other
classifications, but excluding employees on temporary assignment from another
Employer or classification.

i


--------------------------------------------------------------------------------